     Case: 1:11-cv-05426 Document #: 307 Filed: 05/31/19 Page 1 of 3 PageID #:9670



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                :
The Black & Decker Corporation, Black &         :
Decker, Inc. and Black & Decker (U.S.) Inc.,    :
                                                :
                      Plaintiffs,               :
                                                :    No.: 11-cv-5426
v.                                              :    Honorable Robert M. Dow
                                                :
Positec USA Inc. and RW Direct Inc.             :
                                                :
                      Defendants.               :
                                                :

                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Defendants Positec USA Inc. and RW Direct Inc. move this Honorable Court to grant

Defendants’ Motion for Summary Judgment on Plaintiffs’ registered trademark claim and

Plaintiffs’ unregistered trade dress claim pursuant to Federal Rule of Civil Procedure Rule 56(a).

For the reasons set forth in Defendants’ accompanying Memorandum of Law in Support of its

motion and based on the undisputed facts set forth in Defendants’ accompanying Local Rule

56.1(a)(3) Statement of Undisputed Material Facts, Defendants respectfully request that this

Court grant their motion for summary judgment and grant such other relief as this Court deems

to be just and proper. All exhibits are included in the Appendix of Exhibits Cited in Defendants’

Local Rule 56.1(a)(3) Statement of Undisputed Material Facts, filed concurrently herewith.

Dated: May 31, 2019                          Respectfully submitted,

                                             /s/ Brian D. Roche
                                             Brian D. Roche
                                             Jennifer Y. DePriest
                                             Vanessa M. Heftman
                                             REED SMITH LLP
                                             10 South Wacker Drive, Suite 4000
                                             Chicago, Illinois 60606
                                             Tel: (312) 207-2405
                                             Fax: (312) 207-6400
                                             broche@reedsmith.com
                                             jdepriest@reedsmith.com
Case: 1:11-cv-05426 Document #: 307 Filed: 05/31/19 Page 2 of 3 PageID #:9671




                                   Robert J. Theuerkauf
                                   MIDDLETON REUTLINGER
                                   401 South Fourth Street, Suite 2600
                                   Louisville, KY 40202
                                   rjt@middletonlaw.com

                                   On behalf of Defendants




                                    -2-
   Case: 1:11-cv-05426 Document #: 307 Filed: 05/31/19 Page 3 of 3 PageID #:9672



                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served by ECF on all known parties on

this 31st day of May, 2019.


                                           /s/ Brian D. Roche
                                           Brian D. Roche
                                           REED SMITH LLP
                                           10 South Wacker Drive, Suite 4000
                                           Chicago, Illinois 60606
                                           Tel: (312) 207-2405
                                           Fax: (312) 207-6400
                                           broche@reedsmith.com
                                           jdepriest@reedsmith.com

                                           On behalf of Defendants
